Case: 10-60208 Document: 00511336679 Page: 1 Date Filed: 12/30/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 30, 2010
                                     No. 10-60208
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

XIAO CHEN LIN,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                              USDC No. 1:06-CR-109-1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       Xiao Chen Lin, now federal prisoner # 08242-043, has appealed the district
court’s order denying his motion to modify his sentence under 18 U.S.C.
§ 3582(c)(1)(B). Lin contended in his § 3582 motion that his sentence was based
upon “inaccurate and fraudulent information,” that his guidelines sentence was
determined incorrectly, and that errors were committed during the guilty plea
proceeding. The district court determined that it lacked jurisdiction to modify
Lin’s sentence.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60208 Document: 00511336679 Page: 2 Date Filed: 12/30/2010

                                  No. 10-60208

      “The district court’s jurisdiction to correct or modify a defendant’s sentence
is limited to those specific circumstances enumerated by Congress in [] § 3582.”
United States v. Garcia, 606 F.3d 209, 212 n.5 (5th Cir. 2010); see also § 3582(b)
& (c). None of those circumstances appertain to this case. Because the appeal
is frivolous, it is DISMISSED. 5 TH C IR. R. 42.2.




                                         2